Citation Nr: 1401033	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  06-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hepatitis C with fatigue.

2.  Entitlement to a rating higher than 10 percent for residuals of a dislocation of the left shoulder.

3.  Entitlement to a rating higher than 10 percent for a low back condition with traumatic arthritis and myofascial pain syndrome of the dorsal spine.

4.  Entitlement to a compensable rating for frostbite of the hands, ears, face, and feet, prior to September 1, 2010.

5.  Entitlement to a compensable rating for frostbite of the right ear, from September 1, 2010.

6.  Entitlement to a compensable rating for frostbite of the left ear, from September 1, 2010.

7.  Entitlement to a compensable rating for frostbite of the face, from September 1, 2010.

8.  Entitlement to a compensable rating for frostbite of the right foot, from September 1, 2010.

9.  Entitlement to a compensable rating for frostbite of the left foot, from September 1, 2010.

10.  Entitlement to a rating higher than 20 percent for left hand frostbite, from September 1, 2010.

11.  Entitlement to a rating higher than 10 percent for right hand frostbite, from September 1, 2010.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a June 2010 Board hearing before an Acting Veterans Law Judge (VLJ) who has since left the Board.  A copy of the hearing transcript is of record.  The Veteran was notified in an August 2013 letter that he may testify at another Board hearing before a different VLJ, but he did not respond. Therefore, the Board will proceed with adjudication of the appeal.

The matter was previously remanded by the Board in August 2010 for additional development.  In that remand, the Board took jurisdiction of the Veteran's claim for a TDIU, which had not been previously adjudicated by the Agency of Original Jurisdiction (AOJ).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  That claim was also remanded.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

With respect to the Veteran's spinal disabilities, the Veteran was assigned two separate ratings:  (1) a 0 percent rating for myofascial pain syndrome of the dorsal spine under Diagnostic Code 5291-5295, and (2) a 10 percent rating under Diagnostic Code 5010-5242 for a low back condition with traumatic arthritis.  See VA rating decisions, dated July 5, 1995, and November 21, 1997.  Service connection for dorsal spine was initially granted prior to September 26, 2003.  On that date, VA revised the entire section of the rating schedule that addresses disabilities of the spine - including a renumbering of the diagnostic codes pertinent to back ratings.  Diagnostic Codes 5291 and 5295 are no longer part of the current rating schedule, and separate ratings are no longer available for the dorsal/thoracic spine and the lumbar spine.  Rather, the General Rating Formula for Diseases and Injuries of the Spine currently in place assigns ratings for the thoracolumbar spine, which includes the dorsal spine and the lumbar spine.  Because the Veteran filed his current claim after September 2003, only the new rating criteria are applicable to his claims.  Therefore, the Board has recharacterized the Veteran's back disability, as noted on the title page, and symptoms associated with both conditions must be considered when assigning this single rating.

With respect to the residuals of frostbite, the Veteran was originally granted service connection for frostbite of the hands, ears, face, and feet.  A noncompensable rating was assigned.  See VA rating decisions, dated July 5, 1995, and November 21, 1997.  His claim for an increased (compensable) rating was denied in the October 2005 rating decision on appeal.  In February 2012, the RO awarded a 20 percent rating for frostbite residuals of the left hand, a 10 percent rating for frostbite residuals of the right hand; and separate, noncompensable (0 percent) ratings for frostbite residuals of the right ear, left ear, face, right foot, and left foot, all effective from September 1, 2010.  Therefore, the Board has recharacterized the Veteran's frostbite residual claims, as noted on the title page.

The issues of entitlement to increased ratings for residuals of a left shoulder dislocation, low back condition with traumatic arthritis and myofascial pain syndrome of the dorsal spine, and right hand frostbite from September 1, 2010, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.


FINDINGS OF FACT

1.  Hepatitis C is manifested by fatigue, anorexia, and minor weight loss, but is not manifested by malaise or hepatomegaly, and has not required dietary restriction or continuous medication.  There have been no incapacitating episodes.

2.  Prior to September 1, 2010, frostbite residuals of the hands, ears, face, and feet were not manifested by arthralgia, pain, numbness, or cold sensitivity.

3.  From September 1, 2010, frostbite of the ears and feet were not manifested by arthralgia, pain, numbness, or cold sensitivity

4.  From September 1, 2010, frostbite of the face was not manifested by arthralgia, pain, numbness, or cold sensitivity, but from March 23, 2012, frostbite of the face was manifested by mild numbness of the left side of the face.

5.  From September 1, 2010, frostbite of the left hand was manifested only by abnormal x-ray findings; tissue loss, nail abnormalities, color changes, and hyperhidrosis were not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for hepatitis C with fatigue have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2013).

2.   Prior to September 1, 2010, the criteria for a compensable rating for frostbite of the hands, ears, face, and feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2013).

3.  From September 1, 2010, the criteria for a compensable rating for frostbite of the ears and feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2013).

4.  From September 1, 2010, to March 22, 2012, the criteria for a compensable rating for frostbite face have not been met.  From March 22, 2012, the criteria for a 10 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2013).

5.  From September 1, 2010, the criteria for a rating in excess of 20 percent for frostbite of the left hand  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated June 2004, August 2008, and August 2010.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also subsequently remanded to obtain additional relevant evidence, thereby negating any prejudice.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Hepatitis C

The Veteran is currently assigned a 10 percent rating for hepatitis C under Diagnostic Code 7354, which provides a 10 percent rating when the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least six weeks during the past 12-month period.  38 C.F.R. § 4.112, Diagnostic Code 7354.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Id.

In this case, a 20 percent is warranted.  First, the record does not reflect any prescribed bed rest or treatment by a physician for incapacitating episodes.  Moreover, while the Veteran reported having nausea and vomiting in an August 2009 statement, VA records dated throughout the appeal period, both before and after his statement, show that he denied having such symptoms.

During an April 2009 VA examination, the Veteran reported daily fatigue.  He denied any malaise, right upper quadrant pain, or anorexia.  Abdominal examination was normal, and there were no other signs of liver disease.  Liver function tests were near normal.  The examiner noted that the Veteran had hepatitis C, but that no symptoms would be expected from his current status.  A September 2010 VA examination noted no current symptoms.  Examination of the abdomen was normal.  The Veteran reported that he was offered treatment in the past but declined it.

Generally, these findings are not consistent with a higher 20 percent rating.  Although the Veteran reported daily fatigue, there was no malaise or anorexia, and there is no indication that his condition was treated with either dietary restriction or continuous medication.  As noted earlier, there are no incapacitating episodes.

However, the Veteran's records reflect a history of fluctuating weight.  In May 2004, the Veteran weighed 205 pounds.  In July 2005, he weighed 178 pounds.  In August 2006, he weighed 190 pounds.  In January 2007, he weighed 170 pounds.  In April 2009, he weighed 223 pounds.  In September 2010, he weighed 191 pounds, and he weighed 195 pounds as of September 2011.  Records from January 2007 indicated that there was no identifiable reason for the Veteran's weight loss.  However, the Veteran himself had reported having a poor appetite (anorexia).

In sum, the Veteran's condition is manifested by daily fatigue and anorexia with minor weight loss.  See 38 C.F.R. § 4.112.  Malaise, hepatomegaly, and dietary restriction or continuous medication have not been demonstrated.  In other words, one manifestation of the 40 percent rating criteria has been demonstrated, while some of the manifestations of the 20 percent rating criteria have not been demonstrated.  When viewed in its entirety, a 20 percent rating is appropriate.  A higher 40 percent rating is not warranted, as hepatomegaly and malaise, or incapacitating episodes, have not been shown.  38 C.F.R. § 4.7; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

B.  Frostbite of the Hands, Ears, Face, and Feet Prior to September 1, 2010

When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia, a 10 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 20 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 30 percent disability evaluation is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).  Note 2 directs VA to evaluate each affected part separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, et cetera, should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.  It was also noted that arthralgia is but one type of pain that will satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 14, 1998).

Prior to September 1, 2010, a compensable rating is not warranted for the Veteran's cold injury residuals, to include of the hands, feet, ears, and face.  During a July 2004 VA examination, the Veteran denied having any symptoms associated with cold weather injury.  He did not give a history of cold sensitization, or a history of symptoms consistent with Raynaud's syndrome.  There was no numbness, increased sweating, or skin peeling of the hands or feet.  There was no chronic pain.  Examination revealed no cyanotic appearance to the skin, nails, feet or hands.  The examiner diagnosed cold weather injuries to the hands and face without residuals.

In an April 2009 VA examination, the Veteran reported mild tingling, numbness, weakness, and cramping with use in his bilateral hands.  He also reported symptoms in his left foot.  He denied any recurrent fungal infections, pain, or tissue loss.  On examination, the Veteran had a disfigured right index finger, which he attributed to a prior mechanical trauma.  There were no skin changes attributable to cold injury.  Reflexes, sensation, peripheral pulses and muscle strength were normal.  Raynaud's syndrome was not present.  There was no edema, atrophy, or tissue loss.  There were no other abnormal findings, and the examiner stated that there were no physical signs of the Veteran's reported episodes of frostbite.

As noted above, a compensable rating requires arthralgia or other pain, numbness, or cold sensitivity.  However, the VA examinations during this period noted no significant physical residuals of the Veteran's frostbite.  The Board has considered the Veteran's statements regarding symptoms such as numbness and tingling, and notes that he is competent to report such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find his statements to be credible, as they are not consistent with the objective findings of the VA examinations.  They are also not consistent with his VA treatment records, which show that during the appeal period, the Veteran repeatedly denied any sensation deficits or other neurological impairment.  These records do not show the Veteran reported any symptoms associated with his service-connected frostbite conditions at any time.  Therefore, a compensable rating for frostbite residuals, to include of the hands, feet, ears, and face, is not warranted prior to September 1, 2010.

C.  Frostbite of the right ear, left ear, face, right foot, and left foot, from 
September 1, 2010

As noted on the Introduction, the Veteran has been assigned separate, noncompensable ratings for frostbite residuals of the right ear, left ear, face, right foot, and left foot, from September 1, 2010.

The Veteran underwent a VA examination in September 2010.  With respect to the ears, face, and feet, the Veteran did not report any symptoms.  On examination, reflexes, sensation, and motor strength were normal.  There was no tissue loss or skin abnormality.  Accordingly, a 10 percent rating is not warranted for frostbite residuals of the right ear, left ear, face, right foot, or left foot, as of September 1, 2010.

However, a March 2012 VA cranial nerves examination noted mild numbness on the left side of the face.  The examiner noted that this was not related to a claimed traumatic brain injury.  Therefore, the Board will attribute this symptom to the Veteran's service-connected frostbite of the face.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  These findings of numbness are consistent with a 10 percent rating under Diagnostic Code 7122.  A higher 20 percent rating is not warranted, however, as there is no additional finding of any tissue loss, color changes, hyperhidrosis, or x-ray abnormalities.  Therefore, a 10 percent rating, but not higher, is warranted for frostbite residuals of the face, effective from March 23, 2012.

D.  Left Hand Frostbite from September 1, 2010

A 20 percent rating is assigned for left hand frostbite during this period.  A higher 30 percent rating is not warranted.  As noted above, the higher rating requires two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  The September 2010 VA examination included an x-ray which showed a deformity at the tip of the distal fifth phalanx.  However, the examination specifically noted that there was no tissue loss, skin or nail abnormalities, or hyperhidrosis.  Therefore, because only one of the listed criteria has been demonstrated, a 30 percent rating is not appropriate.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The weight loss and fatigue associated with hepatitis C, and the numbness and x-ray abnormalities associated with frostbite, are all expressly contemplated by the rating schedule.  There is no indication that any of the disabilities evaluated above result in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013.  The Veteran's hepatitis C and frostbite residuals do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for these conditions.  As to employment, the Veteran has not been employed during the appeal period, and he contends that his disabilities have rendered him unemployable.  However, there is no indication that the individual disabilities evaluated above result in any occupational impairment above and beyond that contemplated by the assigned ratings.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A 20 percent rating for hepatitis C is granted.

A compensable rating for frostbite residuals of the hands, ears, face, and feet prior to September 1, 2010 is denied.

A compensable rating for frostbite residuals of the right ear is denied, from September 1, 2010.

A compensable rating for frostbite residuals of the left ear is denied, from September 1, 2010.

A compensable rating for frostbite residuals of the right foot is denied, from September 1, 2010.

A compensable rating for frostbite residuals of the left foot is denied, from September 1, 2010.

A compensable rating for frostbite residuals of the face, from September 1, 2010, to March 22, 2012, is denied.

A 10 percent rating for frostbite residuals of the face, from March 23, 2012, is granted.

A rating in excess of 20 percent for frostbite residuals of the left hand is denied, from September 1, 2010.


REMAND

The remaining issues on appeal require further development prior to adjudication on the merits.

In an October 2012 brief, the Veteran's representative noted that Veteran underwent examinations for his left shoulder condition and back condition in September 2010.  Range of motion measurements were recorded.  However, while the examiner noted objective evidence of pain during range of motion testing, he did not specify at what point (in degrees) that pain had its onset.  The representative requested new examinations to obtain these findings.

In addition, a September 2010 cold injury residuals examination noted the possibility of arthritis in the right hand.  However, a more definitive diagnosis was not provided.  Because the presence of arthritis could result in a higher rating, an additional examination should be conducted.

Finally, the case was previously remanded in part to obtain an opinion as to the effect of the Veteran's service-connected disabilities on his employability.  However, the opinion that was obtained only stated that the Veteran was fit for sedentary employment and any physical employment that allowed him to change position.  There was no further explanation given to support this conclusion. Therefore, a new opinion should be obtained. 

As the claim is being remanded, the Veteran's most recent VA treatment records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from January 5, 2012 through the present and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder and back disabilities.  

The claims file should be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the left shoulder and thoracolumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

With respect to the left shoulder, the examiner must report whether the Veteran has any impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  The examiner must report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula.  

With respect to the low back, the examiner should specifically state whether the Veteran's condition is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner should also identify whether any neurologic symptoms found are caused by the Veteran's service-connected low back condition.  The examiner should also discuss the nature and severity of any intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  The examiner should address the frequency and duration of any IVDS found and/or incapacitating episodes due to IVDS, as shown by any submitted medical letters addressing the necessity of bed rest for treatment of intervertebral conditions.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

3.  Schedule the Veteran for an examination to determine the current severity and symptoms of his service-connected right hand frostbite.  The claims file should be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests should be completed.  The examiner should indicate whether the Veteran has arthralgia or other pain, numbness or cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner should note whether the Veteran has been diagnosed with any residual effects of cold injury, such as Raynaud's phenomenon or muscle atrophy.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

4.  Obtain an opinion which discusses the effect of the Veteran's service-connected disabilities on his employability.  The claims file, including the Veteran's vocational rehabilitation file, must be made available to, and reviewed by, the examiner.  

The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (posttraumatic stress disorder with cognitive disorder and anxiety disorder with depression; asthmatic bronchitis; residuals of frostbite of the left hand, right hand, face, ears and feet; low back condition with traumatic arthritis and myofascial pain syndrome of the dorsal spine; tinnitus; residuals of dislocation of the left shoulder; hepatitis C; and hearing loss), in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The opinion should be generated without consideration of his nonservice-connected disabilities or age.

Note: The term "at least as likely as not does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  As noted in the Introduction, the Veteran's low back condition with traumatic arthritis and myofascial pain syndrome of the dorsal spine must be rated as a single disability under the General Rating Formula for Diseases and Injuries of the Spine.  Symptoms associated with both conditions must be considered when assigning this single rating.

If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


